 MACDONALD'S INDUSTRIAL PRODUCTSMacDonald's Industrial Products,Inc.andDebbieGritter.Case 7-CA-2496029 September 1986ORDER DENYING MOTION FORSUMMARY JUDGMENT ANDREMANDING PROCEEDING TOREGIONAL DIRECTORBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 30 October1985 the RegionalDirector forRegion7 of the National LaborRelations Boardissued a complaint and notice of hearing in theabove-entitledproceeding,alleging that the Re-spondent has engaged in and is engaging in certainunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and(3) and Section2(6) and(7) of the National Labor Relations Actby terminating its employee Debbie Gritter, theCharging Party,because she engaged in activitieson behalf of the Union.Subsequently,the Respond-ent filed ananswer, admitting in part and denyingin part the allegations of the complaint,submittingan affirmative defense, and requesting that thecomplaint be dismissed in its entirety.Thereafter,on 19 February 1986, the Respondentfiled a Motion for Summary Judgment and brief insupport,with exhibits attached.The Respondentcontends that the Charging Party failed to file thecharge within 6 months of the alleged violation.Specifically, theRespondent asserts that the 6-month limitation period set forth in Section 10(b)includes theday of thealleged offense and thatsince the alleged offense occurred 4 March 1985,and the charge was filed 4 September 1985 thecharge was untimely filed and this complaint there-fore should be dismissed.On 21 February 1986 the General Counsel filedan opposition to the Respondent'sMotion for Sum-mary Judgment arguing,inter alia, that the Board577has long held1that the day of thealleged unfairlabor practice is not counted in computing the 6-month 10(b) limitation period.Laborers Local 264(D & G Construction),216 NLRB 40 fn. 1, 43(1975);Glacier Lincoln-Mercury,189NLRB 640,643 (1971);Luzerne Hide & Tallow Co.,89 NLRB989, 990(1950).On 25 February1986 the Board issued an ordertransferring the proceeding to the Board andNotice to Show Cause why the Respondent'sMotion for Summary Judgment should not begranted.Thereafter,the General Counsel filed a re-sponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We fmdLaborers Local 264,supra,Glacier Lin-coln-Mercury,supra,andLuzerneHide&TallowCo., supra,controlling.Consequently,computationof Section 10(b) of theAct's6-month limitationperiod properly begins the day following the com-mission of the alleged unfair labor practice, in thiscase 5 March 1985,and thus the charge here wastimely filed.2Accordingly,it is ordered that the Respondent'sMotion for Summary Judgment is denied.IT IS FURTHER ORDERED that the proceeding isremanded to the Regional Director for Region 7for further appropriate action.'The Board,as to matters controlled by its Rules and Regulations,does not count the day of an act toward the relevant time period, Sec.102.114of the Board's Rules and Regulations states in pertinent part:In computing any period of time prescribed or allowed by theserules,the day of the act, event, or default after which the designatedperiod of time begins to run is not to be counted.aThe Respondent contends thatSaJohnMedicalCenter,252 NLRB514 (1980),andPhilipsMedical Systems,243 NLRB 944,949 (1979), sup-port its position that the day of the alleged unfair labor practice shouldbe counted in computing the limitation period.In SLJohnMedicalCenter,however,the Board addressed a different issue,i.e., the tolling ofthe 10(b) period. The Board held that the date of service of the charge isthe date of mailing.The Board's statement at fn.2 of that decision identi-fying the last day of the 10(b) period simply describes the respondent'sposition in that case. InPhilipsMedical Systems,no exceptions were filedby the General Counsel to the judge's ruling on the 10(b) issue and thusthe matter was not considered by the Board.281NLRB No. 91